Case 2:20-mj-O0658-LPL Document 23 Filed 12/01/20 Page 1 of 2

Case 2:20-mj-00658-LPL Document 22-1 Filed 11/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
Vv. ) Magistrate No. 20-658M

)

MAKSIM BOIKO )
a/k/a Maxim Boyko )

a/k/a “gangass” )

ORDER

AND NOW, to wit, this [sf day of Dee. , 2020, upon

consideration of the parties’ Joint Motion for Extension of Speedy Trial Time to File Indictment
or Information, it is hereby ORDERED that said Motion is GRANTED.

IT IS FURTHER ORDERED that the time from the date of this Order through and
including January 29, 2021, be deemed excludable delay under the Speedy Trial Act, 18 U.S.C. §
3161 et seq. Specifically, the Court finds that the ends of justice served by granting this
continuance outweigh the best interests of the public and the defendant to a speedy trial. 18
U.S.C. § 3161(b)(7)(A). The Court further finds that the parties need additional time to consider
and discuss the charges that may be set forth in an information or indictment filed against the
defendant, as well as additional time to explore fully the law and the particular circumstances
associated with this case. The Court further finds that additional time will permit the defense
reasonable time for necessary effective preparation and will allow the parties to conduct plea
negotiations.

For the reasons stated herein, the Court finds that failure to grant the motion would
be likely to result in a miscarriage of justice and would deny counsel for both parties the time

necessary for effective preparation prior to formal charges being filed. 18 U.S.C.
Case 2:20-mj-O0658-LPL Document 23 Filed 12/01/20 Page 2 of 2

Case 2:20-mj-00658-LPL Document 22-1 Filed 11/30/20 Page 2 of 2

§ 3161@)(7)(B)Q).
The Court further finds that Defendant Boiko, through his counsel, knowingly and
voluntarily waives his right to the filing of an information or indictment under the time period set

forth in 18 U.S.C. § Section 3161(b).

 

ON ED STATES MAGISTRATE JUDGE

cc: All Counsel of Record
